Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims:
Claims 1-20 are pending in this Office Action.
Claims 1, 10 and 19 are amended.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/02/2021 has been entered.

Response to Arguments
Applicant’s arguments, filed 11/18/2021 have been fully considered and are partially persuasive.  Applicants remarks indicate Uslonstev in view of Blanchet does not teach claim features (Remarks, p. 13) Although, Examiner agrees that Blanchet does not teach claimed features, Uslonstev is still cited to teach generating data elements being associated with parcel and multi-media.  Please see updated citations below, further the Blanchet has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Gillen.  



Applicant’s invention as claimed:

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uslontsev et al. (US 2012/0089529), herein after Uslontsev and further in view of Gillen et al. (US 2015/0088781), herein after Gillen.
Regarding claim 1, 
Uslontsev teaches A client-server computer system comprising: a client-side application executing on a computing device, operative to communicate with a native application executing on the computing device to obtain and store a multi-media content (see fig. 1, para. 17-19, the client application 103 (i.e. client-side application) may include any client application configured to process a shipping URI to create a shipping label (see, para. 64)(i.e. multi-media content file, wherein shipping label may also be a digital representation/image file) in communication with a SPLS 104 (i.e. native application), to provide user with selectable control to obtain and store the shipping URI which includes a digital representation  stored in local data repository (i.e. native file format) see further para. 64); 
a server comprising a server-side application operative to communicate with the client-side application by sending and receiving a plurality of data elements to and from the client-side application, respectively (see fig. 1, para. 15 and 19-21, shipment management systems (i.e. server-side) URI generation engine 105 (i.e. server side application) communicates with client application 103 (i.e. client-side application) by sending and receiving shipping URI, destination addresses, shipping labels (i.e. plurality of data elements),
where the client-side application provides a user interface for the server-side application (see fig. 1, paras. 20 and 21, where the client side application 103 provides a user interface (see also para. 17) for the URI generation engine (i.e. server-side application) of the shipment management system 102);  
and operative to: generate a first data element comprising sender data, recipient data, courier data from a shipping courier server comprising a courier tracking number, and data from the native application executing on the computing device, the first data element being associated with a parcel and with the multi-media content file; (see paras. 29, 32, 38 and 41, order management application operative to generate scheme data (i.e. first data element) comprising information about sender information 331 (i.e. sender data), a recipient 303 (i.e. recipient data), a parcel tracking number from interface to site of carrier service (see further para. 16)(i.e. courier tracking number from courier server) and data from the SLPS (i.e. native application), wherein the scheme data is associated with shipping label and parcel),
receive a second data element and determine that delivery of the parcel associated with the first data element has occurred in response to receiving the second data element (see paras. 65, 75 and 78, receive additional URI data (i.e. second data element) via code module  and determine that shipment was shipped or received in association with first URI (i.e. first data element) in response to receiving information about the status of a shipment),  
Although, Uslontsev teaches access to digital representation of shipment information it fails to teach transmitting to device multi-media content file in response to determining delivery of parcel has occurred.
However, in analogous art Gillen teaches and transmit the multi-media content file in the native content file format to a recipient device identified by the recipient data in the first data element, in response to determining that delivery of the parcel has occurred (see paras. 65-67, transmitting hyperlink with image file (i.e. multi-media content file) in format indicated by user (i.e. native file format) to customer device (i.e. recipient device) identified in shipment identifier information regarding an item (i.e. first data element) and in response to determining parcel items have been delivered). 
The claimed subject matter as a whole would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art to include transmitting to device multi-see paras. 66-68).    

Regarding claim 10, 
Uslontsev teaches A method comprising: communicating, by a client-side application, with a native application executing on a computing device to obtain and store a multi-media content file generated using the native application in a native content file format (see fig. 1, para. 17-19, the client application 103 (i.e. client-side application) may include any client application configured to process a shipping URI to create a shipping label (see, para. 64)(i.e. multi-media content file, wherein shipping label may also be a digital representation/image file) in communication with a SPLS 104 (i.e. native application), to provide user with selectable control to obtain and store the shipping URI which includes a digital representation  stored in local data repository (i.e. native file format) see further para. 64);
generating, by a server-side application operative to communicate with the client-side application by sending a receiving a plurality of data elements to and from the client-side application, respectively (see fig. 1, para. 15 and 19-21, shipment management systems (i.e. server-side) URI generation engine 105 (i.e. server side application) communicates with client application 103 (i.e. client-side application) by sending and receiving shipping URI, destination addresses, shipping labels (i.e. plurality of data elements), 
a first data element comprising sender data, recipient data, courier data from a shipping courier server comprising a courier tracking number, and data executing on the computing device, the first data element being associated with a parcel and with the multi-media content file (see paras. 29, 32, 38 and 41, order management application operative to generate scheme data (i.e. first data element) comprising information about sender information 331 (i.e. sender data), a recipient 303 (i.e. recipient data), a parcel tracking number from interface to site of carrier service (see further para. 16)(i.e. courier tracking number from courier server) and data from the SLPS (i.e. native application), wherein the scheme data is associated with shipping label and parcel),
receiving a second data element and determining that delivery of the parcel associated with the first data element has occurred in response to receiving the second data element (see paras. 65, 75 and 78, receive additional URI data (i.e. second data element) via code module and determine that shipment was shipped or received in association with first URI (i.e. first data element) in response to receiving information about the status of a shipment).
Although, Uslontsev teaches access to digital representation of shipment information it fails to teach transmitting to device multi-media content file in response to determining delivery of parcel has occurred.
However, in analogous art Gillen teaches and transmitting the multi-media content file in the native content file format to a recipient device identified by the recipient data in the first data element, in response to determining that delivery of the parcel has occurred (see para. 34, the SLPS may utilize the URI 316 to provide, for example via HTTP, information about the shipping label production to the shipment information data engine. For example, it may provide an indication that the shipment corresponding to order 00298 has been shipped, further wherein shipment can be confirmed using post-back information (i.e. data element)).
see paras. 66-68).   
 
Regarding claim 19, 
Uslontsev teaches A non-transitory, non-volatile computer readable memory comprising: executable instructions for execution by at least a first processor and a second processor, that when executed cause the at least a first and second processor to: communicate, by a client-side application executing on a first processor, with a native application executing on a computing device to obtain and store a multi-media content file generated using the native application in a native content file format  (see fig. 1, para. 17-19, the client application 103 (i.e. client-side application) may include any client application configured to process a shipping URI to create a shipping label (see, para. 64)(i.e. multi-media content file, wherein shipping label may also be a digital representation/image file) in communication with a SPLS 104 (i.e. native application), to provide user with selectable control to obtain and store the shipping URI which includes a digital representation  stored in local data repository (i.e. native file format) see further para. 64);
and communicate with a server-side application executing a the second Page 7 of 14FILE: 048.20.0002/USA17/001,638 Doc. dated: Nov. 18, 2021 processor by sending and receiving a plurality of data elements to and from the server-side application, respectively (see fig. 1, para. 15 and 19-21, shipment management systems (i.e. server-side) URI generation engine 105 (i.e. server side application) communicates with client application 103 (i.e. client-side application) by sending and receiving shipping URI, destination addresses, shipping labels (i.e. plurality of data elements),
generate, by the  server-side application executing on the second processor, first data element comprising sender data, recipient data, courier data  from a shipping courier service comprising a courier tracking number, and data from the native application the first data element being associated with a parcel and with the multi-media content file, (see paras. 29, 32, 38 and 41, order management application operative to generate scheme data (i.e. first data element) comprising information about sender information 331 (i.e. sender data), a recipient 303 (i.e. recipient data), a parcel tracking number from interface to site of carrier service (see further para. 16)(i.e. courier tracking number from courier server) and data from the SLPS (i.e. native application), wherein the scheme data is associated with shipping label and parcel),
where the client-side application provides a user interface for the server-side application (see fig. 1, paras. 20 and 21, where the client side application 103 provides a user interface (see also para. 17) for the URI generation engine (i.e. server-side application) of the shipment management system 102);  
 receive a second data element and determining, by the server-side application, that delivery of the parcel associated with first data element has occurred in response to receiving the second data element (see paras. 65, 75 and 78, receive additional URI data (i.e. second data element) via code module and determine that shipment was shipped or received in association with first URI (i.e. first data element) in response to receiving information about the status of a shipment),    

However, in analogous art Gillen teaches andPage 7 of 12FILE: 048.20.0002/USA17/001,638 Doc. dated: June. 18, 2021 transmitting, by the server-side application, the multi-media content file in the native content file format to a recipient device identified by the recipient data in the first data element, in response to determining that delivery of the parcel has occurred (see paras. 65-67, transmitting hyperlink with image file (i.e. multi-media content file) in format indicated by user (i.e. native file format) to customer device (i.e. recipient device) identified in shipment identifier information regarding an item (i.e. first data element) and in response to determining parcel items have been delivered). 
The claimed subject matter as a whole would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art to include transmitting to device multi-media content file in response to determining delivery of parcel has occurred as taught in Gillen. One would do so for the benefit of receiving shipment information via preferred communication methods (see paras. 66-68).  

Regarding claims 2, 11 and 20,
Uslontsev in view of Gillen teaches the limitations as described in claims 1, 10, and 19 above.
Uslontsev further teaches wherein the client-side application is further operative to: control the native application to transmit the multi-media content file to the recipient computing device (see para. 34, the SLPS may utilize the URI 316 to provide, for example via HTTP, information about the shipping label production to the shipment information data engine. For example, it may provide an indication that the shipment corresponding to order 00298 has been shipped, wherein the information may be accessible by recipients via web browser, see further para. 28).

Regarding claims 3 and 12,
Uslontsev in view of Gillen teaches the limitations as described in claims 1 and 10 above.
Uslontsev further teaches wherein the server-side application is further operative to: determine that delivery of a parcel associated with the courier tracking number has occurred without accessing the courier tracking system (see para. 78, the routine performs other indicated actions as appropriate. Other actions may include, for example, providing information about the status of a shipment (e.g., whether and/or when the shipment was shipped or received), wherein indication may be received by shipment management system 102, see fig. 1).

Regarding claims 4,
Uslontsev in view of Gillen teaches the limitations as described in claim 1 above.
Although, Uslontsev teaches access to digital representation of shipment information it fails to teach provide a link to the recipient device to access the multi-media.
However, in analogous art Gillen teaches wherein the server-side application is further operative to: provide a link to the recipient device to access the multi-media (see paras. 65-67, transmitting hyperlink with image file (i.e. multi-media content file) in format indicated by user  to customer device (i.e. recipient device)).
The claimed subject matter as a whole would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art to include provide a link to the recipient device to access the multi-media as taught in Gillen. One would do so for the benefit of receiving shipment information via preferred communication methods (see paras. 66-68).    

Regarding claim 5 and 14,
Uslontsev in view of Gillen teaches the limitations as described in claim 1 and 10 above.
Although, Uslontsev teaches access to digital representation of shipment information it fails to teach provide a link to the recipient device to access the multi-media content file on a social media server.
However, in analogous art Gillen teaches wherein the server-side application is further operative to: provide a link to the recipient device to access the multi-media content file on a social media server (see paras. 65-67, transmitting hyperlink with image file (i.e. multi-media content file) in format indicated by user  to customer device (i.e. recipient device) and on platform indicated, wherein platform can be social media platform).
The claimed subject matter as a whole would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art to include provide a link to the recipient device to access the multi-media content file on a social  as taught in Gillen. One would do so for the benefit of receiving shipment information via preferred communication methods (see paras. 66-68).    

Regarding claims 6 and 15,
Uslontsev in view of Gillen teaches the limitations as described in claim 1 and 10 above.
Uslontsev further teaches wherein the client-side application is further operative to: access an email application executing on the computing device to obtain the courier tracking number without requiring user input. (see para. 17 and 66, Such client applications may include, for example, Web browsers, email clients, document preparation applications (e.g., word processors, spreadsheets, etc.), contact managers, news readers, instant messenger clients for receiving post back information such as a link; wherein information is available via web browser without user intervention, see fig. 3A).Appl. No.16/232,819 

Regarding claims 7 and 16,
Uslontsev in view of Gillen teaches the limitations as described in claim 1 and 10 above.
Uslontsev further wherein the client-side application is further operative to: access an email application executing on the computing device to transmit the multi-media content file to the recipient computing device (see para. 17 and 66, Such client applications may include, for example, Web browsers, email clients, document preparation applications (e.g., word processors, spreadsheets, etc.), contact managers, news readers, instant messenger clients for receiving post back information such as a link).Appl. No.16/232,819 
Regarding claims 8 and 17,
Uslontsev in view of Gillen teaches the limitations as described in claim 1 and 10 above.
Uslontsev further wherein the client-side application is further operative to: access a messaging application executing on the computing device to transmit the multi-media content file to the recipient computing device (see para. 17 and 66, Such client applications may include, for example, Web browsers, email clients, document preparation applications (e.g., word processors, spreadsheets, etc.), contact managers, news readers, instant messenger clients for receiving post back information such as a link).Appl. No.16/232,819 

Regarding claims 9 and 18,
Uslontsev in view of Gillen teaches the limitations as described in claim 1 and 10 above.
Although, Uslontsev teaches access to digital representation of shipment information it fails to teach access a social media server to transmit the multi-media content file to the recipient computing device via a social media platform.
However, in analogous art Gillen teaches wherein the client-side application is further operative to: access a social media server to transmit the multi-media content file to the recipient computing device via a social media platform (see paras. 65-67, transmitting hyperlink with image file (i.e. multi-media content file) in format indicated by user  to customer device (i.e. recipient device) and on platform indicated, wherein platform can be social media platform).
access a social media server to transmit the multi-media content file to the recipient computing device via a social media platform as taught in Gillen. One would do so for the benefit of receiving shipment information via preferred communication methods (see paras. 66-68).    

Regarding claims 13 ,
Uslontsev in view of Gillen teaches the limitations as described in claim 10 above.
Although, Uslontsev teaches access to digital representation of shipment information it fails to teach a link to the recipient device to access the multi-media content file on a remote computing device.
However, in analogous art Gillen teaches providing, by the server-side application, a link to the recipient device to access the multi-media content file on a remote computing device (see paras. 65-67, transmitting hyperlink with image file (i.e. multi-media content file) in format indicated by user to customer device (i.e. recipient device) and on platform indicated, wherein platform can be any device (i.e. remote)).
The claimed subject matter as a whole would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art to include a link to the recipient device to access the multi-media content file on a remote computing device as taught in Gillen. One would do so for the benefit of receiving shipment information via preferred communication methods (see paras. 66-68).    





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. All references listed on 892 are related to device profile determination.
US 20160026974 A1 – Zhao, shipment confirmation notification graphic via interface display.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMAD H SIDDIQI whose telephone number is (469)295-9126. The examiner can normally be reached M-F 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 571-272-3980. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458